DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 06/22/2020. Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “aggregating transaction values from the transaction and at least one other transaction initiated by the at least one appliance within a time period to calculate an aggregated transaction value; and generating an authorization request to deduct the aggregated transaction value from a user account corresponding to the user account identifier.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘aggregate a transaction value from multiple transactions over a time period to determine an aggregated transaction value’ and ‘deduct the aggregated transaction value from a user account corresponding to the user account identifier’. The applicant’s description [0018] and [0035] recites ‘aggregate a transaction value’, however applicant must describe steps and not just recited claim language in the description. Therefore, Examiner considers that the applicant has not described or set forth the invention in a way as to enable a person skilled in the art to perform it.
Independent Claim 14 recites similar features in system form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 4 recites “aggregating transaction values from the transaction and at least one other transaction initiated by the at least one appliance within a time period to calculate an aggregated transaction value; and generating an authorization request to deduct the aggregated transaction value from a user account corresponding to the user account identifier.”
	Examiner considers that one of ordinary skill in the art would be unclear as to what is meant by ‘aggregating transaction values from multiple transactions over a period of time to calculate an aggregated transaction value.’ Is the applicant describing a ‘pay per view’ or ‘pay per minute’ type of arrangement, a method of tracking expenses or is the applicant describing an amount due for a monthly (for example) subscription, or something else? For purposes of compact prosecution, Examiner interprets the limitation to mean the system is monitoring a time-based parameter.	
	 Independent Claim 14 recites similar features in system form, and therefore is rejected under the same rationale. Claims dependent upon the rejected independent claims are also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 11-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: Claim 1 recites: A computer-implemented method for authorizing and provisioning a token to an appliance, comprising: 
	registering, with at least one processor, an original account identifier to at least one appliance, wherein the original account identifier is not associated with any user when registered; 
	associating, with at least one processor, a device token to the original account identifier, wherein the device token is stored by the at least one appliance; 
	associating, with at least one processor, a user account identifier to at least one of the device token and the original account identifier registered to the at least one appliance; 
	storing, with at least one processor, the association of the original account identifier and the device token in a token vault; 
	storing, with at least one processor, an association of a user account token associated with the user account identifier and the device token in a cloud-based token vault that is separate from the token vault; 
	receiving, from the at least one appliance, a transaction request for a transaction, the transaction request comprising the device token; 
	identifying, with at least one processor, the user account identifier based on the device token received in the transaction request; 
	determining, with at least one processor, that the transaction is authorized based at least partially on the association of the user account token and the device token stored in the cloud-based token vault; and 
	in response to determining that the transaction is authorized, processing the transaction.	

	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	
	For example, the disclosure establishes “[0002]  Disclosed embodiments relate generally to a system and method for providing an appliance with an original personal account number, and, in one particular embodiment, to a system and method for authorizing and provisioning a token to an appliance for conducting transactions.”  Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the registering, associating, storing, receiving, identifying, determining and processing aspects of certain methods of organizing human activity.
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’, specifically ‘fundamental economic principles or practices’. Therefore, we proceed to Step 2A-2 of the analysis. 
Independent Claim 10 recites similar features in system form, and therefore is considered under the same rationale.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Computer, processor, cloud vault and token) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method) and claim 10 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner considers the provisioning steps to be insignificant extra solution activity as the limitation is not significant (i.e. it doesn’t impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘provisioning’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘provisioning’ the appliance could be interpreted as assigning an identification number.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Independent Claim 10 recites similar features in system form, and therefore will be considered under the same rationale.
Dependent claim analysis:
Dependent claims 2 and 12 further recite “determining that the transaction is authorized comprises: communicating an authorization request to an issuer system associated with the original account identifier registered to the at least one appliance; communicating an authorization request to an issuer system associated with the user account identifier; and receiving at least one authorization response message from at least one of the issuer system associated with the user account identifier and the issuer system associated with the original account identifier registered to the at least one appliance.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “registering the original account identifier to the at least one appliance comprises associating at least one device identifier unique to the at least one appliance with the original account identifier.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “aggregating transaction values from the transaction and at least one other transaction initiated by the at least one appliance within a time period to calculate an aggregated transaction value; and generating an authorization request to deduct the aggregated transaction value from a user account corresponding to the user account identifier.” ‘Aggregating values’ is a mental process that can be augmented with a computer. Other than ‘aggregating values’, this limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 14 are patent ineligible.
Dependent claims 5 and 15 further recite “generating at least one device profile for the at least one appliance based at least partially on at least one of the following device parameters: model, manufacturer, transaction history, age, service history, or any combination thereof.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “generating a credit limit value for the at least one appliance based at least partially on the device profile.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “determining that a transaction value associated with the transaction satisfies the credit limit value; in response to determining that the transaction value does not satisfy the credit limit value, communicating a rejection of the transaction to the at least one appliance or to an acquirer system; receiving, from the at least one appliance and/or at least one other appliance, a new transaction request for the transaction, the new transaction request comprising the device token and at least one other device token associated with the at least one other appliance; and in response to determining that the new transaction request is authorized, processing the new transaction by charging a first portion of the transaction value to an account corresponding to the device token and a second portion of the transaction value to an account corresponding to the at least one other device token.” ‘Determining’ is a mental process that can be augmented with a computer. Other than ‘determining’, this limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 7 and 17 are patent ineligible.
Dependent claims 8 and 18 further recite “registering the original account identifier to the at least one appliance comprises generating the credit limit value.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 18 are patent ineligible.
Dependent claims 9 and 19 further recite “generating, with at least one processor, an appliance credit score for the at least one appliance based at least partially on at least one of the following device parameters: model, manufacturer, transaction history, age, service history, appliance serial number, time used, energy used, energy efficiency, appliance location, whether use of the appliance is commercial use or personal use, or any combination thereof.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 19 are patent ineligible.
Dependent claims 10 and 20 further recite “the step of the appliance credit score comprises: generating, with at least one processor and from at least one of the device parameters, at least one weighted value; comparing, with at least one processor, the at least one weighted value to at least one weighted value obtained from at least one other appliance; and generating, with at least one processor and based at least partially on the comparison, the appliance credit score.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 10 and 20 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Contenti et al., (US 2018/0375665) “Contenti” and Simon et al., (US2018/0218454) “Simon”.

Regarding claim 1, Contenti teaches: A computer-implemented method for authorizing and provisioning a token to an appliance, comprising: 
	registering, with at least one processor, an original account identifier (e.g. public device ID) to at least one appliance (e.g. device), wherein the original account identifier is not associated with any user when registered; ([0002] In at least one implementation, a device includes a configuration interface configured to communicate a public device ID to a provisioning service…The public device ID is employed to access an ownership record identifying a user as owner of the device. One or more device and user specific device configuration parameters are stored in association with the ownership record.)
	Examiner notes, the portion of the limitation which recites “wherein the original account identifier is not associated with any user when registered”, found in the registering step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	associating, with at least one processor, a device token (e.g. private key) to the original account identifier (e.g. public device ID), wherein the device token is stored by the at least one appliance; ([0002] In at least one implementation, a device includes a configuration interface configured to communicate a public device ID to a provisioning service.
The public device ID is cryptographically associated with a private key securely stored in the device.)
	associating, with at least one processor, a user account identifier (e.g. user’s account) to at least one of the device token (e.g. public key) and the original account identifier (e.g. public device ID) registered to the at least one appliance; ([0022] As such, when the user purchases a smart device at the vendor, the public device ID (public key) is associated to the user's account in an ownership record. In other words, a transaction involving the user and the device associated with the public key is recorded with the provisioning service.)
	storing, with at least one processor, the association of the original account identifier and the device token in a token vault (e.g. on the device); ([0002] In at least one implementation, a device includes a configuration interface configured to communicate a public device ID to a provisioning service. The public device ID is cryptographically associated with a private key securely stored in the device.)
	storing, with at least one processor, an association of a user account token (e.g. public/private key pairs) associated with the user account identifier and the device token in a cloud-based token vault (e.g. cloud server) that is separate from the token vault; ([0029] As the manufacturer 102 builds the devices, the manufacturer 102 stores and documents all public keys of the public/private key pairs associated with each device. Such documentation may include associating the public key with an owner of the associated device in an ownership record. The ownership record may be a database, cloud server, distributed database (e.g., blockchain), etc. As such. the public key acts as a cryptographic, globally unique device identification that is used to track ownership of the device.)
	determining, with at least one processor, that the transaction is authorized based at least partially on the association of the user account token and the device token stored in the cloud-based token vault; and ([0069] A trusted execution environment 1450 is stored in the ROM 1414 and executed by the processor 1402. Data, such as public keys (e.g., public device IDs), customer profiles, user data, encryption keys, private keys, user preferences, ownership records, etc. may be stored in the memory 1404 or storage 1420 and may be retrievable by the processor 1402 for use in the by the provisioning service 1446, the provisioning application 1444, or the device application 1448, etc. The storage 1420 may be local to the processing system 1400 or may be remote and communicatively connected to the processing system 1400 and may include another server. The storage 1420 may store resources that are requestable by client devices (not shown). [0086] Another example method of any preceding method includes the provisioning service identifying the user as the owner of the device based on a determination of whether a public device ID stored in the ownership record matches the public device ID communicated by the device.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that because the storages stores resources that are accessible by other devices, it can be determined (i.e. the data can be compared), to find a match.

Contenti does not explicitly teach the following limitations, however, Simon teaches:
	receiving, from the at least one appliance, a transaction request for a transaction, the transaction request comprising the device token (e.g. client component); ( [0082] A computing device 100 may receive at operation 710 an identifier from a resource 702, such as an initiator resource 430 and/or a target resource 440 (e.g., first client device 320, second client device 330). The identifier may include, for example, a public key associated with the participant 102, a representation of the public key (e.g., an encrypted key, a hash, an encrypted hash), and/or link to the public key. The computing device 100 uses the identifier to generate a transaction request 220 associated with a transfer of an asset 104 between the participant 102 and a system registrar. [0134] FIGS. 2 and 5-7, constitute an example means for obtaining a transaction request associated with a transfer of an asset between a participant and a system registrar of a monitored system (e.g., client module 122, client component 202); an example means for communicating with one or more nodes in a network to validate a transaction.)
	identifying, with at least one processor, the user account identifier (e.g. client component) based on the device token (e.g. user device) received in the transaction request; ([0035] The client component 202 is configured to identify a transaction request 220 associated with a transfer of an asset 104. The client component 202 may communicate with one or more other computing systems (e.g., user device 150) to receive one or more messages. In some examples, the client component 202 processes or analyzes a message to determine whether the message is, includes, or is associated with a transaction request 220. For example, a message including one or more identifiers 222 may be interpreted and/or identified as a transaction request 220. Example identifiers 222 include a transaction identifier, an asset identifier, a user identifier, and the like.)
	in response to determining that the transaction is authorized, processing the transaction ([0084]The response may include a transaction confirmation. Additionally, or alternatively, the first node 420.sub.1 may generate and/or transmit at operation 780 a transaction confirmation to the resource 702.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as fraud, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc.
	Regarding claim 11, system claim 11 corresponds generally to method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 2, Contenti in view of Simon  teaches all the limitations of claim 1 above, Simon further teaches:  The computer-implemented method of claim 1, wherein determining that the transaction is authorized comprises: 
	communicating an authorization request to an issuer system (e.g. trigger component) associated with the original account identifier registered to the at least one appliance (e.g. user device); 4TP6649.DOCXPage 66 of 72Attorney Dkt. No. 8223-2002370 (3389US02)([0049] Example second triggering events 270 may include, without limitation, a change in user device connection status, a change in insurance policy status, a change in driver's license status, and the like.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the triggering events cited by Simon all have to do with transactions being done in the monitored system (see [0050] “For example, the second trigger component 214 may communicate with the registration component 206 to enter into one or more transactions associated with one or more transfers of the asset 104 and/or of one or more other assets (e.g., second assets). In some examples, the second trigger component 214 terminates or revokes the authorization of the members of the monitored system to perform one or more authorized tasks. On the other hand, if the second trigger conditions 272 are not satisfied, the second trigger component 214 continues to monitor the user account 250 in accordance with the authorization data 254”.)
	communicating an authorization request to an issuer system (e.g. trigger component) associated with the user account identifier; and (A first trigger component monitors the user account associated with the participant, and, if a first triggering event is detected, determines whether a transfer of a second asset between the participant and a first member of the members is to be performed for enforcing the monitored system.)
	receiving at least one authorization response message from at least one of the issuer system associated with the user account identifier and the issuer system associated with the original account identifier registered to the at least one appliance ([0068] FIG. 5 is a flowchart illustrating an example method 500 for managing participation in a monitored system. The method 500 may be implemented at the computing device 100. For example, the method 500 may be implemented using the participation management environment 120 in FIG. 1 and/or the participation management environment 200 in FIG. 2. Additionally, the method 500 may be implemented in the participation management environment 300 in FIG. 3 and/or the participation management environment 400 in FIG. 4.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as fraud, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc.
	Regarding claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Contenti in view of Simon  teaches all the limitations of claim 1 above, Contenti further teaches: The computer-implemented method of claim 1, wherein 
	registering the original account identifier (e.g. public device ID) to the at least one appliance comprises associating at least one device identifier (e.g. private key) unique to the at least one appliance with the original account identifier ([0002] In at least one implementation, a device includes a configuration interface configured to communicate a public device ID to a provisioning service. The public device ID is cryptographically associated with a private key securely stored in the device. The public device ID is employed to access an ownership record identifying a user as owner of the device.)
	Regarding claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.
Regarding claim 4, Contenti in view of Simon  teaches all the limitations of claim 1 above, Simon further teaches: The computer-implemented method of claim 1, further comprising: 
	aggregating transaction values from the transaction and at least one other transaction initiated by the at least one appliance within a time period to calculate an aggregated transaction value (e.g. time-based parameter); and ([0004] A second trigger component monitors a time-based parameter, and, if a second triggering event is detected, determines whether a second transfer of the first asset between the participant and the system registrar is to be performed for revoking the authorization of the members to perform the authorized tasks.)
	generating an authorization (e.g. enable the manager component) request to deduct the aggregated transaction value from a user account (e.g. manage the user account) corresponding to the user account identifier ([0045] The first trigger component 212 is configured to monitor the user account 250 associated with the participant 102. The first trigger component 212 may communicate with the manager component 210 to enable the manager component 210 to administer or manage the user account 250 in accordance with the authorization data 254. For example, in addition to the authorization data 254, the asset 104 may include trigger or event condition action data 256 that defines at least some parameters associated with the authorization data 254. In some examples, the first trigger component 212 may evaluate an event-based condition (e.g., an occurrence), a location-based condition (e.g., a proximity), and/or a time-based condition (e.g., a timeframe).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as fraud, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc.
 	Regarding claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5 , Contenti in view of Simon  teaches all the limitations of claim 1 above, Contenti further teaches: The computer-implemented method of claim 1, further comprising 	generating at least one device profile for the at least one appliance based at least partially on at least one of the following device parameters: model, manufacturer, transaction history, age, service history, or any combination thereof ([0021] As the devices are manufactured and public/private key pairs are implemented for each device, the public keys are recorded by the manufacturer or one or more provisioning services. The record is subsequently utilized by different parties as an ownership record. For example, when a vendor purchases an arbitrary number of devices from the manufacturer, the public keys associated with the arbitrary number of devices are associated with the purchasing vendor within a device tracking database.)
	Regarding claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 6-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Contenti et al., (US 2018/0375665) “Contenti”, Simon et al., (US2018/0218454) “Simon”, and further in view of Gianakopoulos (US10,529,017).

Regarding claim 6, Contenti in view of Simon  teaches all the limitations of claim 5 above, Gianakopoulus further teaches: The computer-implemented method of claim 5, further comprising: 	
	generating a credit limit value for the at least one appliance based at least partially on the device profile (Column 9, Lines 10-15: In Step 202, the business entity profile is analyzed based on a set of profile items to generate a value of each profile item. In one or more embodiments, the value of each profile item is extracted from the business entity profile by comparing a description of the profile item and a schema template of the business entity profile.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the use of appliances of Gianakopoulus and the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as determining value, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc. As Gianakopoulos states on Column 7, Lines 10-20: 
Specifically, the business plan includes a projected value for each of the income items, each of the expense items, and each of the profile items. In one or more embodiments, when a new business plans to enter a target market, or when an existing business is to assume a major change or plan a new venture, a three to five year business plan is prepared for investors or financial institutions to evaluate investment returns in that timeframe. In other words, the projected incomes and expenses are associated with entering the target market, implementing the major change, or pursuing the new venture.

	Regarding claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Contenti in view of Simon and Gianakopoulus teach all the limitations of claim 6 above, Simon further teaches:
	receiving, from the at least one appliance and/or at least one other appliance, a new transaction request for the transaction, the new transaction request comprising the device token and at least one other device token associated with the at least one other appliance; and (See Figure 2, [0045] The first trigger component 212 is configured to monitor the user account 250 associated with the participant 102. The first trigger component 212 may communicate with the manager component 210 to enable the manager component 210 to administer or manage the user account 250 in accordance with the authorization data 254. For example, in addition to the authorization data 254, the asset 104 may include trigger or event condition action data 256 that defines at least some parameters associated with the authorization data 254. In some examples, the first trigger component 212 may evaluate an event-based condition (e.g., an occurrence), a location-based condition (e.g., a proximity), and/or a time-based condition (e.g., a timeframe).
	in response to determining that the new transaction request is authorized, processing the new transaction by charging a first portion of the transaction value to an account corresponding to the device token (e.g. first user) and a second portion of the transaction value to an account corresponding to the at least one other device token (e.g. second user), ([0054] In some examples, the first client device 320 and/or second client device 330 generates a transaction request 220 associated with a transfer of an asset 104 between the first user 322 and second user 332. The transaction request 220 may be generated using wallet data 342.)

Gianakopoulus further teaches: The computer-implemented method of claim 6, wherein processing the transaction comprises: 
	determining that a transaction value (e.g. projected value) associated with the transaction satisfies the credit limit value (e.g. fixed purchase expense); 4TP6649.DOCXPage 67 of 72Attorney Dkt. No. 8223-2002370 (3389US02)( Column 7, Lines 5-15:  In particular, the operating income, interest income, investment income, other income, etc. are referred to as income items of the business plan, the rental expense, fixed purchase expense, variable expense, etc. are referred to as expense items of the business plan, and the number of stores, the number of employees, the number of years in business, etc. are referred to as profile items of the business plan. Specifically, the business plan includes a projected value for each of the income items, each of the expense items, and each of the profile items.)
	in response to determining that the transaction value does not satisfy the credit limit value, communicating a rejection of the transaction to the at least one appliance or to an acquirer system; (Column 8, Lines 30-35: Because the model of the business plan evaluation tool (150) is based on the training dataset (151a) having proprietary information from multiple FIs (e.g., FI A (103a), FI B (103b), FI C (103c), etc.), the business plan evaluation tool (150) allows the FI C (103c) to make the loan approval/rejection decision based on a larger set of training data than the proprietary information of the FI C (103c) alone.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the use of appliances of Gianakopoulus and the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as determining value, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc. As Gianakopoulos states on Column 7, Lines 10-20: 
Specifically, the business plan includes a projected value for each of the income items, each of the expense items, and each of the profile items. In one or more embodiments, when a new business plans to enter a target market, or when an existing business is to assume a major change or plan a new venture, a three to five year business plan is prepared for investors or financial institutions to evaluate investment returns in that timeframe. In other words, the projected incomes and expenses are associated with entering the target market, implementing the major change, or pursuing the new venture.

	Regarding claim 17, system claim 17 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8 , Contenti in view of Simon and Gianakopoulus teach all the limitations of claim 6 above, Contenti further teaches: The computer-implemented method of claim 6, wherein 
	registering the original account identifier to the at least one appliance comprises generating the [seed value] ([0061] FIG. 10 illustrates example operations 1000 for manufacturing and initializing a device for provisioning. A manufacturing 1002 operation manufactures a device. An installing operation 1004 installs a public/private key pair in a trusted environment within the device. The trusted environment may be a trusted execution environment (TEE) or a trusted platform module (TPM). Such installation may include directing the device to generate/authenticate the public/private key pair based on a seed value, etc.)

	Simon does not explicitly teach ‘credit limit value’, however Gianakopoulus teaches: Credit limit value (Column 10, Lines35-45: Accordingly, the collection of projected values for each of the income items, each of the expense items, and each of the profile items forms a feature vector of the proposed business entity. In one or more embodiments, the feature vector of the proposed business entity corresponds to a proposed business entity node in the feature vector space and the lower-dimensional space.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that it would be reasonable to associate, generate, and/or populate the account identifier and credit limit value with at least one appliance.
	Regarding claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 9 , Contenti in view of Simon and Gianakopoulus teach all the limitations of claim 1 above, Gianakopoulus further teaches: The computer-implemented method of claim 1, further comprising: 
	generating, with at least one processor, an appliance credit score (e.g. initial feature vector) for the at least one appliance based at least partially on at least one of the following device parameters: model, manufacturer, transaction history, age, service history, appliance serial number, time used, energy used, energy efficiency, appliance location, whether use of the appliance is commercial use or personal use, or any combination thereof (Column 11, Line 50 to Column 12, line 5: In Step 214, an inactive feature element in the initial feature vector is identified as an outlier in the business plan. In particular, the removal of at least this inactive feature element from the matching determination in Step 212 renders the initial feature vector of the proposed entity to fall within the region of the matching cluster. This observation indicates that the projected value in the business plan corresponding to the inactive feature element in the feature vector is an outlier comparing to the recorded values in the training dataset. For example, the proposed geographical location, the projected revenue, or the projected payroll expense may be identified as the outlier.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the use of appliances of Gianakopoulus and the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as determining value, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc. As Gianakopoulos states on Column 7, Lines 10-20: 
Specifically, the business plan includes a projected value for each of the income items, each of the expense items, and each of the profile items. In one or more embodiments, when a new business plans to enter a target market, or when an existing business is to assume a major change or plan a new venture, a three to five year business plan is prepared for investors or financial institutions to evaluate investment returns in that timeframe. In other words, the projected incomes and expenses are associated with entering the target market, implementing the major change, or pursuing the new venture.

	Regarding claim 19, system claim 19 corresponds generally to method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10 , Contenti in view of Simon and Gianakopoulus teach all the limitations of claim 9 above, Gianakopoulus further teaches: The computer-implemented method of claim 9, wherein the step of the appliance credit score comprises: 
	generating, with at least one processor and from at least one of the device parameters, at least one weighted value (e.g. statistical measure of deviation) (Column 10, Lines 50-55: Accordingly, the statistical measure of deviation is generated by comparing the projected incomes and projected expenses in the business plan to the recorded values of income items and recorded values of the expense items contained in the identified cluster.)
	comparing, with at least one processor, the at least one weighted value to at least one weighted value obtained from at least one other appliance; and (Column 10: Lines 60-65: In one or more embodiments, one or more statistical measures of deviation for income items and one or more statistical measures of deviation for expense items are presented to the financial institution that is evaluating the business plan of the proposed business entity. Accordingly, the financial institution makes a decision to approve the requested business loan or business line of credit if all statistical measures of deviation of the projected incomes and the projected expenses are within a pre-determined underwriting guideline.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that it would be reasonable to compare the projected values of proposed purchases against the maximum amount allowable for each purchase and make the best comparison based on the weighted values.
	generating, with at least one processor and based at least partially on the comparison, the appliance credit score (Column 11, Line 50 to Column 12, line 5: In Step 214, an inactive feature element in the initial feature vector is identified as an outlier in the business plan. In particular, the removal of at least this inactive feature element from the matching determination in Step 212 renders the initial feature vector of the proposed entity to fall within the region of the matching cluster. This observation indicates that the projected value in the business plan corresponding to the inactive feature element in the feature vector is an outlier comparing to the recorded values in the training dataset. For example, the proposed geographical location, the projected revenue, or the projected payroll expense may be identified as the outlier.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the provisioning and storage system of Conenti to include the use of appliances of Gianakopoulus and the transactional elements of Simon that get triggered upon certain events so that the authorization of the members to perform the authorized tasks may be revoked under certain circumstances such as determining value, exceeding credit limits, avoiding nefarious actors, such as hackers, who may be able to connect to the user's Wi-Fi, spoof a smart device, capture user data, etc. As Gianakopoulos states on Column 7, Lines 10-20: 
Specifically, the business plan includes a projected value for each of the income items, each of the expense items, and each of the profile items. In one or more embodiments, when a new business plans to enter a target market, or when an existing business is to assume a major change or plan a new venture, a three to five year business plan is prepared for investors or financial institutions to evaluate investment returns in that timeframe. In other words, the projected incomes and expenses are associated with entering the target market, implementing the major change, or pursuing the new venture.

	Regarding claim 20, system claim 20 corresponds generally to method claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
*A US-20220005023, Angelos; Terry, “One embodiment of the invention is directed to a method that utilizes a mapping between a blockchain address and a payment credential.”

* B US-20200374292, Rakshit; Sarbajit, “A technique that transfers soft token authentication capabilities from an old device to a new device.”

* C US-20200065473, BERDY; Nicole Elaine, “A method for uniquely authenticating a device provides for receiving a scoping request, allocating a scope ID responsive to the request, and storing one or more device identification credentials in a database.”

* D US-20180167762, Hatambeiki; Arsham, “Apparatus, system and method for promoting media apps to an end user of a smart device.”

* E US-9401905, Kowalski; Karl G., “A technique transfers soft token authentication capabilities from an old device to a new device.”

* F US-20150350806, “BRITTON; Douglas, “The system and method include a high-speed application for installation on mobile devices to enable the configuration of an abstract number of devices simultaneously.”

* G US-20150334165, Arling; Paul D., “A system and method is used to provision an app to a smart device for use in connection with an appliance.”

* H US-20140064735, Thompson; Brandt, “A system for use in issuing commands to a plurality of appliances each of a specific one of a plurality of different appliance types”

* I US-20120242526, Perez; Jesus, “A bridge device, in communication with a smart device, functions to command one or more controllable appliances in response to communications received from the smart device.”

*J US-20090023395, Chang; Eric, “A universal passive interface for connecting external systems to smart devices such as cell phones and PDAs.”


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685